In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00052-CR



                         ZAFRES LAMONN MCDONALD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 188th District Court
                                    Gregg County, Texas
                                  Trial Court No. 50096-A




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss




__________________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION

        Zafres Lamonn McDonald entered an open plea of guilty to evading arrest or detention

with a motor vehicle and pled true to the State’s punishment-enhancement allegations. See TEX.

PENAL CODE ANN. § 38.04(b)(2)(A). After making an affirmative deadly weapon finding, the

trial court sentenced McDonald to thirty-four years’ imprisonment.                     On appeal, McDonald

argues that the trial court erred by failing to enforce an alleged plea agreement and that the

deadly weapon finding is not supported by legally sufficient evidence.1

        We find that (1) the trial court properly concluded that there was no binding plea

agreement and (2) legally sufficient evidence supports the deadly weapon finding, but that (3) we

must modify the trial court’s judgment to reflect the proper degree of offense. As a result, we

modify the trial court’s judgment to reflect that McDonald was convicted of a third-degree

felony and affirm the trial court’s judgment, as modified.

(1)     The Trial Court Properly Concluded that there Was No Binding Plea Agreement

        The record shows that the State initially wished to make a global offer to resolve several

charges against McDonald.2 On March 17, 2021, the State filed its notice of intent to seek an

affirmative deadly weapon finding on this charge of evading arrest or detention. In addition to

this case, the State alleged that McDonald had committed unauthorized use of a motor vehicle,

credit card abuse, and other miscellaneous offenses, including resisting arrest, two counts of


1
 In companion causes numbered 06-21-00053-CR, 06-21-00054-CR, and 06-21-00055-CR, McDonald appeals his
convictions of unauthorized use of a motor vehicle, credit card abuse, and evading arrest or detention with a motor
vehicle, respectively.
2
 The indictment here contained punishment-enhancement allegations that McDonald was previously convicted of
felony offenses of unauthorized use of a motor vehicle and aggravated robbery.
                                                        2
failure to identify, possession of less than two ounces of a penalty group 2 substance, tampering

with evidence, and silent or abusive calls to a 9-1-1 service. The record also shows that the State

was informed of a second charge for evading arrest or detention with a motor vehicle, which had

not yet been indicted.3 McDonald argues that the trial court erred by failing to find the existence

of a plea agreement. After a series of hearings, the trial court concluded that no plea agreement

had been reached because the State represented that (1) the offer was made with the assumption

that McDonald would agree to the deadly weapon finding and (2) the second evading-arrest

charge was not included in the offer because the State mistakenly believed it was contained on

McDonald’s list of charges due to a “clerical error.” We examine the history of the case for a

better understanding of the parties’ arguments and the trial court’s ruling.

        a.       Procedural History

        On March 18, the day after the State filed its notice of intent to seek an affirmative deadly

weapon finding in this case, the trial court held a status hearing in which the State represented

that it had “made an offer of 15 years” for all pending charges. The State announced that the

offer would expire that day if not accepted and that it was going to be seeking a deadly weapon

finding.     The State explained, “[I]f and when the trial occurs and [McDonald]’s found

guilty[,] . . . he would have to serve at least half his time in [the Texas Department of Criminal

Justice] before he’d be eligible for parole.”               McDonald’s counsel confirmed that he had

conveyed the offer to McDonald, who rejected it because he had “never really been on board

with pleading to anything other than 24 months state jail on these charges.”                          Even so,

3
 McDonald was convicted of this second evading arrest or detention charge and appeals that conviction in our cause
number 06-21-00055-CR.
                                                        3
McDonald’s counsel clarified that he had not informed McDonald that the State was seeking a

deadly weapon finding. The trial court asked if McDonald wanted to take the offer, but he

responded, “I have rejected that offer already, sir and I . . . want three trials.” The State then

announced that it was “officially rescinding its offer.”

        After further discussions at the same hearing, the State notified McDonald that, because

of the habitual-offender allegations, McDonald’s minimum punishment was twenty-five years

should he choose to go to trial. It then said that it would “keep that offer on the table” until

McDonald could have additional discussions with his attorney, without further specifying

whether the plea offer would require McDonald to agree to a deadly weapon finding. After a

break, McDonald’s counsel announced that McDonald had accepted the offer.              Yet, when

McDonald asked if the State would still seek a deadly weapon finding, the State clarified that

“the deadly weapon stays,” at which point McDonald said, “I ain’t pleading to no deadly

weapon,” and indicated his preference to go to trial. The State then said, “Your Honor, offer off

the table, trial.”

        At a March 24 status hearing, the State again announced that there was no plea agreement

and that its offer had been withdrawn. McDonald’s counsel then said,

                 One of the things that we wanted to go ahead and make a record on was at
        the last meeting, the State had made an offer of 15 years. Mr. McDonald accepted
        it.

               It fell apart because Mr. McDonald believed, and so did I, that the 15
        years did not include an affirmative finding of deadly weapon. We are still—we
        accepted that offer. We stand ready to accept that offer right now.



                                                  4
              And we believe that the State then changed the offer to include a deadly
       weapon finding, and we want to hold the State to their original offer of 15 years
       without a finding of deadly weapon.

       The State responded by arguing that, although it had not specifically addressed the deadly

weapon finding in conveying its offer, it was a required term of the offer’s acceptance because

the notice of intent to seek a deadly weapon was filed before the first status hearing. The State

also argued that, while it originally believed the second evading-arrest charge was a “clerical

error,” it had since discovered that McDonald had evaded arrest or detention two days after

committing the offense in this case. As a result, the State was not prepared to offer a fifteen-

year-sentencing recommendation to resolve all of McDonald’s pending cases.

       On April 15, McDonald filed a motion to enforce a plea agreement. Because the State

had represented that it would be seeking an affirmative deadly weapon finding “when the trial

occur[red],” McDonald’s counsel argued that a plea bargain would remove the need for trial and

represented that, as a result, the State’s original offer had not required McDonald to accept the

deadly weapon finding. After hearing further argument, the trial court found that there was no

meeting of the minds related to the plea offer. As a result, the trial court overruled McDonald’s

motion to enforce a plea agreement.

       On April 16, McDonald entered an open plea of guilty to this offense and the offenses at

issue in our companion cases after being admonished in writing that he was entering a “non-

negotiated plea.” McDonald also entered pleas of true to the State’s enhancement allegations

and pleas in bar to the other miscellaneous offenses. McDonald represented that his pleas were

made “without any coercion, duress or promise of benefit other than that stated in the plea

                                               5
bargain agreement.” The trial court accepted McDonald’s pleas; found him guilty of two counts

of evading arrest or detention, one count of unauthorized use of a motor vehicle, and one count

of credit card abuse; and set the date for a punishment hearing.

        b.       Analysis

        “A plea agreement is a three-party contractual arrangement among the State, the

defendant, and the trial court.” Becerra v. State, No. 07-17-00169-CR, 2018 WL 5289713, at *2

(Tex. App.—Amarillo Oct. 24, 2018, pet. ref’d) (mem. op., not designated for publication).4 It

“consists of three parts: a plea of guilty, the consideration for it, and the approval by the court of

the agreement.”       In re Duffey, 459 S.W.3d 216, 221 (Tex. App.—Texarkana 2015, orig.

proceeding) (quoting Ortiz v. State, 885 S.W.2d 271, 273 (Tex. App.—Corpus Christi 1994),

aff’d, 933 S.W.2d 102 (Tex. Crim. App. 1996)). “[T]he bargain is the consideration exchanged

to the defendant for the plea of guilty.” Id. (quoting Ortiz, 885 S.W.2d at 273).

        “Finalizing a plea agreement involves two steps.” Id. at 222. “First, the defendant and

the State reach an agreement; when the defendant enters his plea to the trial court, the agreement

is binding on both parties only.”           Id.   “Second, the trial court must accept or reject the

recommended punishment; if the court accepts the recommended punishment, the plea

agreement becomes binding upon both parties and the court.” Id. “Conversely, if the trial court




4
 “Although unpublished cases have no precedential value, we may take guidance from them ‘as an aid in developing
reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana 2017, pet.
ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
                                                       6
rejects the punishment recommendation, the defendant may withdraw his guilty plea, and neither

party is bound by the plea agreement.” Id.5

        “[A] defendant has no right to demand that the State enter into a plea bargain.” DeRusse

v. State, 579 S.W.2d 224, 236 (Tex. Crim. App. 1979). “Only the state may offer or withdraw a

plea bargain.” Moore v. State, 295 S.W.3d 329, 332 (Tex. Crim. App. 2009). Because, under

the first step, “a plea-bargain agreement is solely between the state and the defendant, only the

state and the defendant may alter the terms of the agreement.” Id.

        McDonald’s arguments appear to suggest that an agreement was reached between him

and the State, but, under the first step, the “agreement becomes binding [only] when the

defendant enters his plea.” Zapata v. State, 121 S.W.3d 66, 69 (Tex. App.—San Antonio 2003,

pet. ref’d). Only at that point, “both the State and the defendant are bound by the terms of the

plea bargain agreement and are not permitted to take actions inconsistent with the agreement.”

Id.

        As a result, it is only “after the judge has accepted a plea bargain in open court” that “a

defendant has a right to enforce the state’s part of the plea bargain.” Ex parte Cox, 482 S.W.3d

112, 116–17 (Tex. Crim. App. 2016). In other words, “[t]he State is permitted to withdraw a

plea offer even after it has been accepted by a defendant so long as the plea has not yet been

entered and the defendant has not otherwise been harmed by reliance on the agreement.”

Becerra, 2018 WL 5289713, at *2 (citing DeRusse, 579 S.W.2d at 236); see Moore, 295 S.W.3d


5
 Under this second step, the agreement is not binding “[u]ntil all of the necessary parties agree to the terms of the
contract.” In re Duffey, 459 S.W.3d at 221 (quoting Ortiz v. State, 933 S.W.2d 102, 104 (Tex. Crim. App. 1996)).
So, “[i]n order for the contract to be binding, the trial judge must approve and accept both aspects of [the plea
bargain].” Id. at 221–22.
                                                         7
at 332 (“If the trial court accepts a plea-bargain agreement, the state may not withdraw its

offer.”). This is because when an “agreement [i]s withdrawn prior to the entry of appellant’s

plea,” the appellant is “in the same position he would have been in had no agreement been

made[] or had the trial court indicated that it would not follow the agreement.” DeRusse, 579

S.W.2d at 236.

       Here, the record established that McDonald had not entered any plea before seeking to

enforce the State’s offer. In fact, during several of the hearings discussed above, McDonald

repeatedly said that he was not guilty of the offenses and that he felt as if he was being forced to

plead guilty out of fear. The record established some confusion as to the terms of the State’s

offer, but, even had there been a meeting of the minds, the State was permitted to and did

withdraw the offer before McDonald’s plea. Because there was no binding agreement between

McDonald and the State, we find that the trial court properly overruled McDonald’s motion to

enforce a plea agreement.

       We overrule this point of error.

(2)    Legally Sufficient Evidence Supports the Deadly Weapon Finding

       The evidence at trial showed that McDonald used a motor vehicle as a deadly weapon.

Kiefer Bounds, a trooper with the Texas Department of Public Safety, testified about the high-

speed chase that resulted in McDonald’s charge in this case. Bounds testified that, while driving

on the highway, he found a vehicle stopped on the right shoulder and decided to pull over to

offer his assistance, if needed. He contacted McDonald, the driver and sole occupant of the

vehicle, who said that he had pulled over to use his cell phone. Bounds returned to his marked

                                                 8
patrol unit, reported the license plate of the vehicle, and discovered that it had been stolen.

Bounds reapproached McDonald to identify him.

       The video of the encounter showed that, while Bounds was leaned into the opened

passenger-side window, McDonald began driving away on the shoulder of the highway. Bounds

testified that he felt he was in danger of being hit by the vehicle. He returned to his patrol car

and began to chase McDonald. Bounds said, and the video showed, that, although it was late at

night, there were other vehicles on the road. On video and at trial, Bounds reported that

McDonald was travelling at speeds as high as 100 to 105 miles per hour. Bounds testified that

his training and experience had taught him that a vehicle can be used as a deadly weapon and

that a vehicle driving 100 miles an hour on a highway is potentially dangerous.

       The video showed that McDonald wove in and out of his lane while on the interstate,

exited the interstate by traversing a ramp at a high rate of speed, ran through a stop sign at an

intersection, and failed to yield to an approaching vehicle, missing it by a few seconds. After

driving through the intersection, McDonald continued to speed down a side road, but realized

that his path was blocked by a passing train. McDonald swerved into the grass, made a U-turn,

and continued to evade Bounds at a high rate of speed while driving in the middle of both a

northbound and southbound lane. McDonald then drove for several seconds in the opposite lane

of travel, made a left turn onto a lane that was also blocked by the passing train, and made

another U-turn, narrowly avoiding Bounds’s patrol unit.        Flying through other stop signs,

McDonald raced through another left turn at an intersection of a highway after failing to stop for

an oncoming car. While speeding on a highway bridge, McDonald entered the wrong lane of

                                                9
travel to avoid hitting a car in front of him and returned to the correct lane of travel to avoid a

collision with an oncoming vehicle. Just after Bounds reported that the chase was reaching

speeds of 105 miles per hour, McDonald abruptly exited the highway, traveled into a steep ditch,

hit a barrier, drove into the woods, and crashed into a tree. Even so, Bounds was able to escape

on foot.

         Bounds testified that McDonald used the vehicle as a deadly weapon, especially when

traveling in the wrong lane of travel and passing the vehicle on the highway bridge; Bounds

expressed concern that McDonald would have a collision that could hurt someone. He added

that McDonald’s conduct was consistent with a reckless disregard for human life. Bounds’s

written report, which was introduced into evidence, stated that McDonald was driving erratically

by traversing wrong lanes of travel, driving in the middle of two lanes, running a stop sign, going

at speeds of 105 miles per hour, passing vehicles in a no-passing zone, leaving the roadway,

contacting a concrete barrier, and striking a tree.

         The trial court recited several reasons why it found McDonald’s driving to be erratic. It

found that McDonald had used the stolen vehicle as a deadly weapon after stating, “In fact, one

time you passed on a bridge, which if there had been another car coming you could have hurt

somebody, seriously injured them, killed yourself, killed somebody else.”

         McDonald argues that the evidence was legally insufficient to support the trial court’s

finding that he used a motor vehicle as a deadly weapon. In evaluating McDonald’s complaint,6

“we must decide whether, in viewing the evidence in the light most favorable to the verdict, a

6
Bounds does not argue that the evidence is insufficient to establish the offense of evading arrest or detention with a
motor vehicle.
                                                         10
rational trier of fact could have found beyond a reasonable doubt that [McDonald] used or

exhibited [a motor vehicle] as a deadly weapon when he was [evading arrest].” Sierra v. State,

280 S.W.3d 250, 255 (Tex. Crim. App. 2009) (citing Cates v. State, 102 S.W.3d 735, 738 (Tex.

Crim. App. 2003)).

       “We examine legal sufficiency under the direction of the Brooks opinion, while giving

deference to the responsibility of the [fact finder] ‘to fairly resolve conflicts in testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.’”

Williamson v. State, 589 S.W.3d 292, 297 (Tex. App.—Texarkana 2019, pet. ref’d) (quoting

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson v. Virginia, 443 U.S.

307, 318–19 (1979); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007))); see

Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) (plurality op.).

       To address McDonald’s arguments, we examine “the manner in which the defendant used

the motor vehicle during” the offense and consider whether “the motor vehicle was capable of

causing death or serious bodily injury” during the offense. Sierra, 280 S.W.3d at 255 (citing

Drichas v. State, 175 S.W.3d 795, 798 (Tex. Crim. App. 2005)). A deadly weapon finding may

be sustained only if there is “evidence that others were actually endangered, not ‘merely a

hypothetical potential for danger if others had been present.’” Cates, 102 S.W.3d 738 (quoting

Mann v. State, 13 S.W.3d 89, 92 (Tex. App.—Austin 2000), adopted by Mann v. State, 58

S.W.3d 132 (Tex. Crim. App. 2001)); see Brister v. State, 449 S.W.3d 490, 494 (Tex. Crim.

App. 2014).



                                               11
       In considering the manner in which a defendant used his vehicle, we determine whether

his or her manner of driving was reckless or dangerous. Sierra, 280 S.W.3d at 255 (citing

Drichas, 175 S.W.3d at 798; Cates, 102 S.W.3d at 738–39). Driving has been held to be

reckless or dangerous when the defendant (1) lost control of the vehicle, (2) caused or almost

caused an accident, (3) disregarded traffic signals and signs, (4) caused a high-speed chase, or

(5) drove erratically. See id.

       Here, the trial court found, and the evidence showed, that McDonald lost control of the

vehicle and crashed into a tree. He narrowly avoided several cars during the chase, including

when he passed the car in front of him on a highway bridge by traveling into oncoming traffic

and then having to return to the correct lane to avoid a collision. McDonald disregarded stop

signs, yield signs, and the posted speed limit; engaged in a high-speed chase; and drove

erratically by leaving the roadway and traveling in two opposing lanes at the same time. We find

that the evidence shows that McDonald drove the vehicle in a reckless and dangerous manner.

       We next consider whether the manner of his use of the vehicle was capable of causing

serious injury or death such that other people were placed in actual danger. While “the danger

posed to motorists must be actual, and not simply hypothetical, the statute itself does not require

pursuing police officers or other motorists to be in a zone of danger, take evasive action, or

require appellant to intentionally strike another vehicle to justify a deadly weapon finding.”

Drichas, 175 S.W.3d at 799. “[A] deadly weapon finding is appropriate on a sufficient showing

of actual danger, such as evidence that another motorist was on the highway at the same time and

place as the defendant when the defendant drove in a dangerous manner.” Id.

                                                12
        The record in this case establishes that motorists were on the highway when McDonald

drove in a dangerous manner. The video shows that there were other vehicles on the interstate

when McDonald initiated the high-speed chase. Early into the chase, McDonald failed to yield

to an approaching vehicle and missed it only by a few seconds. He later sped through a highway

intersection after failing to stop for an oncoming car. While speeding on a highway bridge,

McDonald entered the wrong lane of travel to avoid hitting the car in front of him and returned to

the correct lane of travel to avoid colliding with an oncoming vehicle. As in Drichas, we find

that the evidence was sufficient for the trial court to find, beyond a reasonable doubt, that

McDonald used the vehicle as a deadly weapon while evading arrest.

        Because the trial court’s deadly weapon finding was supported by sufficient evidence, we

overrule this point of error.

(3)     We Must Modify the Trial Court’s Judgment to Reflect the Proper Degree of Offense

        McDonald’s judgment lists the degree of offense as a first-degree felony, but

McDonald’s charge for evading arrest or detention with a motor vehicle was a third-degree

felony. See TEX. PENAL CODE ANN. § 38.04(b)(2)(A). As a result of the State’s habitual-

offender punishment-enhancement allegations, McDonald’s offense was punishable “by

imprisonment in the Texas Department of Criminal Justice for life, or for any term of not more

than 99 years or less than 25 years.”       TEX. PENAL CODE ANN. § 12.42(d).           While the

enhancement allegations were used to elevate McDonald’s punishment range, they did not

change the classification of the evading arrest or detention offense. See id.; Ford v. State, 334

S.W.3d 230, 234–35 (Tex. Crim. App. 2011); Bledsoe v. State, 480 S.W.3d 638, 643 (Tex.

                                               13
App.—Texarkana 2015, pet. ref’d). As a result, the judgment’s recitation that McDonald’s

offense was a first-degree felony is incorrect.

       “This Court has the power to correct and modify the judgment of the trial court for

accuracy when the necessary data and information are part of the record.” Anthony v. State, 531

S.W.3d 739, 743 (Tex. App.—Texarkana 2016, no pet.) (citing TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d)).       “The authority of an appellate court to reform incorrect

judgments is not dependent upon the request of any party, nor does it turn on the question of

whether a party has or has not objected in the trial court.” Id. (quoting Asberry, 813 S.W.2d at

529–30).

       We modify the trial court’s judgment to reflect that McDonald was convicted of a third-

degree felony. As modified, the judgment is affirmed.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        January 10, 2022
Date Decided:          March 2, 2022

Do Not Publish




                                                  14